IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 451 EAL 2020
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 FREDDY MCCUTCHEN,                               :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of May, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:

       (1)    Though it granted permission to file a post-conviction petition nunc
              pro tunc, was the trial court powerless to correct what all parties
              agree was an unconstitutional mandatory life without parole
              sentence imposed on a juvenile?


       The Prothonotary is directed to provide notice of this order directly to Freddy

McCutchen who shall, within 30 days of this order, inform the Prothonotary whether he

intends to proceed pro se or with the assistance of counsel. If Petitioner elects to proceed

with counsel, the Prothonotary shall forward this order and the underlying Petition for

Allowance of Appeal to the pro bono coordinator for selection of counsel to represent

Petitioner for purposes of the appeal.

       The Prothonotary is further directed to provide a copy of this order to the Attorney

General, who is invited to participate in this appeal as amicus curiae.